DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 Status
This Office Action is in response to the remarks and amendments filed on 8/16/2022.  The 35 USC 112 rejections have been withdrawn. Claims 1-3, 5-6, 17, 19-24 remain pending for consideration on the merits.  
Allowable Subject Matter
Claim 1-3, 5-6, 17, 19-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 17 and 22, the subject matter which is considered to distinguish from the closest prior art of record, Wessells et al (US 20030019231), Rusignuolo et al (US 20150121923), Estes (US 20150244306). The Rusignuolo teaches in Fig. 7 a compressor and fans powered by a battery, Wessells teaches a fuel cell that provides power to all the components of the refrigeration system, and Estes teaches a battery bank that received solar power and the battery provides stored DC power to output AC power in contrast to the claimed features of a battery storing electrical power to be provided to at least one of the plurality of refrigeration components; at least one supplemental power source providing electrical power, wherein the at least one supplemental power source comprises a fuel cell pack; a charger to combine the electrical power provided by the at least one supplemental power source and provide a combined DC output to the battery to provide a total available DC power for the refrigeration components; and a power converter converting the total available DC power to a total AC power, the total AC power provided to at least one of the plurality of refrigeration components; wherein the battery provides all the electrical power required for all operations of the at least one of the plurality of refrigeration components and the hybrid power conversion system does not include a refrigeration system engine, or providing electrical power to at least one of a plurality of refrigeration components with a battery, the battery configured to output a total DC power; providing supplemental electrical power with at least one supplemental power source, the electrical power provided by at least one supplemental power source combined by a charger and routed to the battery to be part of the total DC power, wherein the at least one supplemental power source comprises a fuel cell pack; converting, by a power converter, the total DC power to a total AC power; and routing the total AC power to the at least one refrigeration component; wherein the power required for all operations of the plurality of refrigeration components does not require power provided by a refrigeration system engine or a battery storing electrical power to be provided to at least one of the plurality of refrigeration components; 4Serial No.: 16/619,635 Docket No.: 97198US02 (U301251US2) at least two supplemental power sources providing electrical power; a charger to combine the electrical power provided by the at least two supplemental power sources and provide a combined DC output to the battery to provide a total available DC power for the refrigeration components; and a power converter converting the total available DC power to a total AC power, the total AC power provided to at least one of the plurality of refrigeration components; wherein the battery provides all the electrical power required for all operations of the at least one of the plurality of refrigeration components and the hybrid power conversion system does not include a refrigeration system engine.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 and 5 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763